NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMANUEL MESERET KELETA,                         No.    19-71354

                Petitioner,                     Agency No. A216-182-646

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 20, 2020**

Before:      SCHROEDER, CANBY, and TROTT, Circuit Judges.

      Amanuel Meseret Keleta, a native and citizen of Ethiopia, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture.

We have jurisdiction under 8 U.S.C. § 1252, and we deny his petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review for substantial evidence the agency’s factual findings, using the

standards governing adverse credibility determinations created by the REAL ID

Act.1 Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010).

      The BIA affirmed the IJ’s factual findings and determination that Keleta was

not credible. The IJ grounded his determination on (1) material inconsistencies

between Keleta’s testimony in court and his sworn interviews with a border patrol

officer (“CBP”) and an asylum officer, (2) the IJ’s observations of Keleta’s

demeanor and unresponsiveness to questions, and (3) a lack of corroboration for

his story. Substantial evidence supports the agency’s determination.

                            Keleta’s Political Affiliation

      Keleta told the asylum officer conducting his credible fear interview that the

reason behind his persecution was because “I was representative of Oromo

Congress,” and “I am a member of the Oromo Congress.” He explained that the

Oromo Congress is a “branch of OPDO [Oromo People Democratic Organization]

for Oromo people,” and that he was a “representative of Oromo people at the


      1
          We do not consider the materials Keleta referenced in and submitted with

his opening brief that are not part of the administrative record. See Fisher v. INS,

79 F.3d 955, 963-64 (9th Cir. 1996) (en banc). We deny Keleta’s renewed motion

for appointment of counsel (Docket Entry 25).



                                          2                                    19-71354
Oromo Congress.”

       However, during his testimony he denied he was a member of the Oromo

Congress, claiming instead that his problems stemmed from his membership in the

“Blue Party,” a party in opposition to the government. When the government

confronted him with this discrepancy regarding his political affiliation, his

explanation was, “No, I didn’t say that.”

                                     Demeanor

       The IJ also reported – with examples – that Keleta was “repeatedly

unresponsive to direct questions by his counsel and the Department, each of whom

were forced to repeat questions multiple times. Even when his counsel and the

Department rephrased their questions, Respondent’s answers often did not respond

to the questions asked.” “Notwithstanding the issues of inconsistencies, omissions

and responsiveness,” however, the IJ looked for corroboration in the documents

submitted by Keleta in support of his case. The IJ found nothing that would help

him.

                                The IJ’s Conclusion

       The IJ summed up as follows:

                    After reviewing the record in its entirety, the Court
             finds that Respondent failed to rehabilitate his credibility
             with corroborating evidence and meet his burden to
             demonstrate eligibility for relief. . . . Accordingly, based
             on the totality of the circumstances, the Court finds that
             Respondent was not a credible witness, and his testimony

                                            3                                   19-71354
               is therefore insufficient to carry his burden of proof under
               the standards set forth in the REAL ID Act. (Citation
               omitted).

                               Our Review

      A petitioner who challenges an adverse credibility determination with

respect to his testimony “bears a heavy burden” of proving that he presented

“evidence ‘so compelling that no reasonable factfinder could find’ that he was not

credible.” Farah v. Ashcroft, 348 F.3d 1153, 1154, 1156 (9th Cir. 2003).

Although an IJ must consider a petitioner’s explanations for discrepancies in his

various statements to the authorities, he is not required “to accept such testimony

as true.” Aden v. Holder, 589 F.3d 1040, 1044 (9th Cir. 2009). As we explained in

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007), the lack of consistency in

an applicant’s story may deprive his claim of the requisite “ring of truth.”

      Moreover, “[t]he need for deference is particularly strong in the context of

demeanor assessments.” Ling Huang v. Holder, 744 F.3d 1149, 1153 (9th Cir.

2014). “[I]t would be extraordinary for a reviewing court to substitute its second-

hand impression of the petitioner’s demeanor, candor, or responsiveness for that of

the IJ.” Id.

      In his petition, Keleta asks us to reconsider, to reevaluate, and to credit his

evidence and his explanations for the inconsistencies in his story. This request is

misdirected. We are a court “of review, not of first view.” Gonzales v. Thomas,


                                            4                                   19-71354
547 U.S. 183, 185 (2006) (per curiam). The tasks he asks us to undertake belong

to the IJ, not to an appellate court.

      After an exacting review of the record, we conclude that the IJ supported his

adverse credibility determination with substantial evidence stemming from (1)

Keleta’s failure to articulate a consistent and cogent reason for his detention and

alleged mistreatment, and (2) his demeanor. The IJ’s findings of fact on this issue

are not clearly erroneous. His written decision is thorough, well documented, and

supported by persuasive reasoning. Accordingly, we deny Keleta’s petition for

asylum.

                            Convention Against Torture

      For the same reasons, in conjunction with country reports concerning

conditions in Ethiopia, we also deny Keleta’s application for protection under the

Convention Against Torture. He has not established a clear probability of torture

under the new regime in his country. Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                          5                                    19-71354